DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 02/04/2021.
Claims 1 and 15 have been amended.
Claims 9-14 have been cancelled.
Claims 1-8, and 15-20 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 02/04/2021, with respect to claims 1-8 and 15-20 rejected under 35 USC 101 have been fully considered and are persuasive.  The 101 rejection of claims 1-8 and 15-20 has been withdrawn. 
Applicant’s arguments, see pages 15-19, filed 02/04/2021, with respect to claims 1-8 and 15-20 rejected under 35 USC 102 and 103, respectively, have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-8 and 15-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-8, 15-19 are allowed.
The following is an examiner's statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the methods of claims 1 and 15.
The closest art of record, US Patent Application Publication 20160342962 to Brown, et al., discloses “A computer-implemented method for managing financial payments between parties using an 
The closest art of record, US Patent Application Publication 20160125371 to Grassadonia, et al., discloses “Described is a technology for executing financial transactions, e.g., payment transfers, by enabling a sender to trigger a money transfer by specifying a payment proxy having a particular syntax, the syntax including a monetary indicator preceding one or more alphanumeric characters. The payment proxy having the syntax indicates an intent of the sender to transfer money to a recipient associated with that payment proxy. The payment proxy can be used to transfer money within the context of a landing page. For example, a landing page in the form of a webpage can be generated to enable a recipient (e.g., “Alex”) to receive money. The webpage can have a canonical URL that includes a payment proxy of the recipient (e.g., www. . . . com/$alex). The canonical URL can direct any sender (e.g., “Bob”), who wishes to send money to the recipient, to the webpage to initiate a money transfer to the recipient.”
The closest art of record, US Patent 9,886,689 to Paulin, et al., discloses “Disclosed herein are systems and methods for processing a payment request from a payor's mobile device. Payment Processing System (PPS) server may receive a payment request from a payor's mobile device, including an amount to pay but not any identification of a recipient. The PPS server may increment a balance of an 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 20 recite “wherein said URL is transaction specific”, however this feature has been added to the independent claims in the amendment submitted 02/04/2021, and therefor claims 6 and 20 do not further limit the subject matter of the claim upon which it depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694